MEMORANDUM OPINION.          (As announced from the bench July 22, 1929.)
THE COURT.
[1] The only point presented on the appeal is that the evidence is insufficient to support the verdict in this, that there is no substantial evidence to prove the charge that the defendant while driving his automobile as alleged in the information, was under the influence of intoxicating liquor. An examination of the record discloses evidence which, in the opinion of the court, is sufficient to support the verdict on that matter.
The judgment is affirmed. *Page 109